        Case 1:20-cr-10035-NMG Document 55 Filed 04/23/20 Page 1 of 4



                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS

___________________________________
                                   )
United States of America,          )
                                   )
          Plaintiff,               )           Criminal Action No.
                                   )           20-cr-10035-NMG
               v.                  )
                                   )
Jose Esmerlin Diaz,                )
                                   )
          Defendant.               )
                                   )
                                   )
___________________________________)

                          MEMONRADUM AND ORDER

GORTON, J.

       Defendant Jose Diaz (“Diaz” or “defendant”) is

awaiting trial subject to a detention order entered by

United States Magistrate Judge Marianne B. Bowler.

Currently before the Court is defendant’s motion to review

that order.

  I.     Background

       On February 12, 2020, a grand jury returned a one-count

indictment charging Diaz with Conspiracy to Distribute and to

Possess with Intent to Distribute 400 Grams or More of Fentanyl,

in violation of 21 U.S.C. §§ 846, 841(a), and 841(b)(1)(A)(vi).

The indictment alleges that Diaz was involved with trafficking

over 35,000 fentanyl pills disguised as Percocet pills.            If


                                   - 1 -
         Case 1:20-cr-10035-NMG Document 55 Filed 04/23/20 Page 2 of 4



convicted, Diaz faces a maximum term of life in prison with a

statutory mandatory minimum of ten years.

     On April 9, 2020, Diaz was arraigned.          Immediately

thereafter, Magistrate Judge Bowler held a detention hearing

after which she ordered the defendant detained.           She found that:

     [c]onsidering the strength of the evidence and the
     quantity of the drugs involved this court finds by
     clear and convincing evidence that the defendant
     constitutes a danger to the community and that there
     are no conditions of release to be set.
Magistrate Judge Bowler also considered Diaz’s argument

that he should be released because of the COVID-19 pandemic

but found

     defendant does not set forth any specific medical
     conditions that would make him more vulnerable or more
     at risk than other detainees in the institution.


     Diaz has “appealed” that order to this session and

filed a motion to revoke the Magistrate Judge’s pretrial

detention order and place him on conditions of release.

  II.     Defendant’s Appeal of the Detention Order

  A. Legal Standard

     Pursuant to 18 U.S.C. § 3145(b), district courts have

jurisdiction to review a detention order imposed by a magistrate

judge.    § 3145(b) permits review by a district judge of a

detention order entered by a magistrate judge:



                                    - 2 -
      Case 1:20-cr-10035-NMG Document 55 Filed 04/23/20 Page 3 of 4



     [i]f a person is ordered detained by a magistrate judge ...
     the person may file, with the court having original
     jurisdiction over the offense, a motion for revocation or
     amendment of the order.
     When a district court reviews the findings of a magistrate

judge with respect to pretrial detention, it must engage in de

novo review of the contested order. United States v. Oliveira,

238 F. Supp. 3d 165, 167 (D. Mass. 2017) (citing United

States v. Marquez, 113 F.Supp.2d 125, 127 (D. Mass. 2000). In

doing so, the Court may reject the magistrate judge's fact

finding and start the hearing anew or may accept the findings of

fact made by the magistrate and hear additional facts and

argument. Id.

  B. Application

     Having carefully considered Diaz’s motion, the Court finds

that, with respect to the COVID-19 pandemic, defendant 1)

identifies no individualized facts regarding his ethnicity, age

or health condition that make him more vulnerable to COVID-19

than other detainees and 2) proffers no more than speculative

concern about an outbreak at the Plymouth County Correctional

Facility.   Defendant’s generalized and systemic concern

regarding the virulent pandemic is insufficient to demonstrate

entitlement to revocation of the pretrial detention order issued

by the Magistrate Judge.



                                 - 3 -
      Case 1:20-cr-10035-NMG Document 55 Filed 04/23/20 Page 4 of 4



     The Court further finds, consistent with the Magistrate

Judge’s order, that 1) the weight of the evidence and 2) the

particular danger of trafficking fentanyl disguised as Percocet

demonstrate that Diaz is a danger to the community and that

there is no condition or combination of conditions that will

“reasonably assure the appearance” of the defendant and protect

the “safety of any other person and of the community.” 18 U.S.C.

§ 3142(d).


                                 ORDER

     Accordingly, defendant’s motion to revoke pretrial

detention (Docket No. 43) is DENIED.




So ordered.



                                         /s/ Nathaniel M. Gorton
                                         Nathaniel M. Gorton
                                         United States District Judge


Dated April 23, 2020




                                 - 4 -
